DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-11 are pending and are subject to this Office Action. This is the first Office Action on the merits of the claims.

Drawings
The drawings are objected to because the drawing should be labeled “Figure” and not “Fig. 1” because there is only a single drawing and where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation “FIG.” must not appear. See MPEP 608.02 V, 37 C.F.R. 1.84(u). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the 

Specification
The disclosure is objected to because of the following informalities:
A “Brief Description of Drawings” should be included in the specification.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the hydrocarbon condensate" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 11 will be interpreted as reciting “a hydrocarbon condensate”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over MacPherson et al. (U.S. Patent No. 6,958,364 B1), in view of Minta et al. (US 2008/0096985 A1).
In regards to claim 1, MacPherson discloses a process for recovering light Fischer-Tropsch hydrocarbons from a rich tail gas comprising:
providing a hydrocarbon rich Fischer-Tropsch tail gas comprising hydrocarbons and carbon dioxide (Figure and Table - stream 11; col. 4, lines 22-25);
contacting the hydrocarbon rich Fischer-Tropsch tail gas with a lean oil to recover hydrocarbons and produce a hydrocarbon rich oil, wherein the hydrocarbon rich oil comprises carbon dioxide (Figure and Table, reference numbers 33, 25, 31; col. 3, lines 33-43); and
stripping carbon dioxide from the hydrocarbon rich oil at a pressure sufficient to remove substantially all of the carbon oxides from the rich oil to provide a stripped hydrocarbon oil product comprising hydrocarbons recovered from the tail gas (Figure and Table, reference numbers 37 and 41; col. 3, lines 43-51; col. 4, lines 43-46).
MacPherson does not appear to explicitly disclose compressing the hydrocarbon rich Fischer-Tropsch tail gas to provide a compressed hydrocarbon rich Fischer-Tropsch tail gas prior to contacting the lean oil, wherein the pressure between the compressed hydrocarbon rich tail gas and the hydrocarbon rich tail gas is in the range of 10 to 40 bar. 
However, Minta, directed to a process for processing Fischer-Tropsch tail gas, teaches that tail gas is compressed and cooled to dehydrate and separate hydrocarbons from the tail gas ([0024]). The tail gas can be compressed to pressures from 1650 kPa to 7686 kPa, 16.5 bar to 76.86 bar ([0024]; claim 3). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the process of MacPherson by compressing the hydrocarbon rich Fischer-Tropsch tail gas as taught by Minta prior to contacting the lean oil because MacPherson discloses that the hydrocarbon Fischer-Tropsch tail gas may be cooled and subjected to separation to remove a water stream and a hydrocarbon condensate prior to contacting the lean oil (Figure, reference numbers 17, 23, 25, 27, 29; col. 3, lines 21-28), Minta teaches that compression may be used along with cooling prior to separation of a water stream and a hydrocarbon condensate from an Fischer-Tropsch tail gas, and this merely involves applying a known technique of compressing to assist in the dehydration and separation of hydrocarbons to a similar Fischer-Tropsch tail gas of a known process to yield predictable results.
In regards to the pressure limitations, it is noted that pressure is a result effective variable that affects the dehydration and separation of compounds from the tail gas and therefore may be optimized to determine the workable or suitable ranges of pressures through routine experimentation. Therefore, one of ordinary skill in the art would be capable of determining the suitable pressures to compress the tail gas and it is reasonably expected that the optimized compression pressures would differ from the pressure of the tail gas prior to compression in a similar range as claimed, absent evidence to the contrary. Additionally, in regards to the pressure of the stripping step, it is noted that MacPherson discloses that the pressure of the stripper should be sufficient to remove the carbon oxides and is therefore considered a result effective variable that may be optimized. Therefore, it would be obvious for one having ordinary skill to determine the workable or suitable pressures for carrying out the stripping step through routine experimentation and the pressure of the stripping being below that of the lean oil contacting step would merely result from optimization through routine experimentation. 

In regards to claim 2, MacPherson discloses a column in which the lean oil and the hydrocarbon rich Fischer-Tropsch tail gas is contacted similarly as claimed and disclosed by the Applicant (Figure, reference number 33). The column is therefore considered equivalent to the claimed sponge oil column.

In regards to claim 3, MacPherson discloses that the stripping of carbon dioxide occurs in a stripping section which desorbs the carbon dioxide from the rich oil (Figure, reference number 37; col. 4, lines 44-46). The stripping section is considered equivalent to a desorber which provides the stripped hydrocarbon oil product.

In regards to claim 4, MacPherson discloses cooling the Fischer-Tropsch tail gas and separating the cooled Fischer-Tropsch tail gas into said hydrocarbon rich Fischer-Tropsch tail gas and a hydrocarbon condensate in a separator (Figure, reference numbers 3, 5, 7, 9, 11 and 13). As discussed above, it would be obvious to modify MacPherson by compressing the hydrocarbon rich Fischer-Tropsch tail gas, stream 11. Therefore, the cooling and separating would occur prior to the compressing step.

In regards to claim 5, MacPherson discloses cooling the hydrocarbon rich Fischer-Tropsch tail gas prior to contacting with the lean oil (Figure, reference number 17; col. 4, lines 39-43). Minta also discloses cooling after compression and therefore it would be obvious to compress prior to the cooling step taught by MacPherson. 

In regards to claim 6, MacPherson discloses separating a hydrocarbon condensate and a water stream after the cooling step and prior to contacting the lean oil (Figure, reference numbers 23, 25, 27, 29; col. 3, lines 25-29).

In regards to claim 7, MacPherson discloses that the lean oil is a hydrocarbon condensate (Title; Abstract).

In regards to claim 8, MacPherson discloses that the stripped hydrocarbon oil product contains hydrocarbons consisting essentially of C3+ (Table – stream 41; col. 3, lines 47-49). 

In regards to claim 10, similarly as discussed above, MacPherson discloses that the pressure of the stripper should be sufficient to remove the carbon oxides and is therefore considered a result effective variable that may be optimized. Therefore, it would be obvious for one having ordinary skill to determine the workable or suitable pressures for carrying out the stripping step through routine experimentation and therefore, the pressure of the stripping being a certain range below that of the lean oil contacting step would merely result from optimization through routine experimentation. 

In regards to claim 11, MacPherson discloses that the lean oil is a hydrocarbon condensate and is fed to the column (Title; Abstract; Figure – reference number 31).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over MacPherson et al. (U.S. Patent No. 6,958,364 B1) and Minta et al. (US 2008/0096985 A1) as applied to claims 1 and 2 above, and further in view of Inga et al. (US 2008/0021118 A1).
In regards to claim 9, MacPherson, in view of Minta, does not appear to explicitly disclose cooling an overhead gas stream from the sponge oil column and using a portion of the cooled overhead gas stream to cool the compressed hydrocarbon rich Fischer-Tropsch tail gas. 
However, Inga, directed to hydrocarbon recover in a Fischer-Tropsch process, teaches that lean tail gas produced by separating hydrocarbons from the tail gas may be cooled and used for cooling streams prior to separation of Fischer-Tropsch tail gas into a water stream, hydrocarbon liquid stream and a hydrocarbon rich tail gas ([0022]; Figure 1). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the process of MacPherson, in view of Minta, by cooling the lean tail gas (Figure - stream 35 of MacPherson) and using the cooled lean tail gas to cool the compressed hydrocarbon rich Fischer-Tropsch tail gas through heat exchange at the heat exchanger 17 because MacPherson and Inga are both directed to recovering hydrocarbons from Fischer-Tropsch tail gas, Inga teaches that lean tail gas may be used for cooling tail gas steams prior to separation of a water stream and condensate which is equivalent to being before the separator 23 of MacPherson, and this merely involves applying a known technique of using a lean tail gas as a heat exchange medium in Fischer-Tropsch tail gas separation processes to yield predictable results. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241.  The examiner can normally be reached on M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP Y LOUIE/            Primary Examiner, Art Unit 1772